Motion Granted; Appeal Dismissed and Memorandum Opinion filed
September 11, 2018.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00670-CV


                         DOUGLAS LAMB, Appellant

                                        V.

                 TEXAS SECRETARY OF STATE, Appellee

                   On Appeal from the 250th District Court
                            Travis County, Texas
                   Trial Court Cause No. D-1-GN-18-000382


                 MEMORANDUM                      OPINION

      This is an appeal from a judgment granting appellee’s plea to the jurisdiction
signed July 5, 2018. On August 22, 2018, appellant filed a motion seeking voluntary
dismissal of his appeal and remand to the trial court. Because such a disposition is
not permitted by the Texas Rules of Appellate Procedure absent an agreement signed
by the parties or their attorneys, we requested that appellant supplement his motion
with the parties’ agreement. See Tex. R. App. P. 42.1.

      On August 31, 2018, appellant filed a “supplemental agreed motion to dismiss
the appeal.” The motion, which is signed by both parties, states that appellant and
appellee agree that appellant’s “appeal of his claims for declaratory and injunctive
relief should be dismissed and that this case should be remanded to Travis County
District Court so that [appellant]’s remaining mandamus claim may be resolved.”

      In his motion appellant notes that he does not wish to dismiss his “claim for
mandamus.” Appellant has not filed a petition for writ of mandamus in this court.
As this is an appeal that originated in Travis County, this court does not have
jurisdiction over an original proceeding arising from this matter. See Tex. Gov’t
Code Ann. § 22.221 (West Supp. 2017).

      According to the clerk’s record filed in this appeal, appellant filed a petition
for “writ of mandamus, permanent injunction, and declaratory judgement” in the
trial court. This court does not address the mandamus action in the trial court.

      The motion to dismiss the appeal is granted, and the appeal of the judgment
signed July 5, 2018, is ordered dismissed.



                                              PER CURIAM



Panel consists of Chief Justice Frost and Justices Boyce and Busby.




                                          2